DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 08/11/2022.

Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejections are withdrawn in view of applicant’s claim amendments filed 08/11/2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections are withdrawn in view of applicant’s claim amendments filed 08/11/2022.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2011/0108924 to Suzuki et al. (from hereinafter Suzuki, prior art of record) in view of U.S. Pre-Grant Pub. 2016/0225675 to Shen et al. (from hereinafter Shen, prior art of record), and as further evidenced by Non-Patent Literature (NPL) “Gate Sizing: FinFETs vs 32nm Bulk MOSFETs” to Swahn et al. (from hereinafter Swahn, prior art of record).
Regarding Claim 1, Suzuki teaches a semiconductor device (e.g. Figs. 1, 8, 10-14 & [0009-22 & 81-94]; see Fig. 1 reproduced below for convenience) comprising:
an n-type transistor (e.g. NMOS 106; see ¶ [0038-40]) comprising:
a first semiconductor channel (e.g. 103; see [0039-40]) in a substrate (e.g. 101; see [0039-40]);
a first gate dielectric layer (e.g. 115; see [0040]) over the first semiconductor channel (103); and
a first work-function layer (e.g. 116; see Figs. 10-11 & ¶ [0081]) over the first gate dielectric layer (115), wherein the first work-function layer (116) directly contacts the first gate dielectric layer (115); and
a p-type transistor (e.g. PMOS 105; see [0038-41]) comprising:
a second semiconductor channel (e.g. 102; see [0039-41]) in the substrate (101);
a second gate dielectric layer (e.g. 109; see [0041]) over the second semiconductor channel (102); and
a second work-function layer (e.g. 110; see [0081]) over the second gate dielectric layer (109), wherein the second work-function layer (110) directly contacts the second gate dielectric layer (109), wherein the first work-function layer (116) and the second work-function layer (110) comprise a same work-function material (e.g. TiN; see [0042-43]), and wherein the first work-function layer (116) has a first proportion of a first crystalline orientation (e.g. “(111)” orientation; see ¶ [0042-55]) and the second work-function layer (110) has a second proportion of the first crystalline orientation (see [0053] teaching TiN film 110 having (111)/(200) crystallinity orientation ratio of 1.5 or more; see also ¶ [0063-64, 87-88 & 94] detailing how chamber volume and/or deposition pressure may be adjusted to optimize different crystalline-orientation ratio of TiN films for PMOS devices) different than the first proportion of the first crystalline orientation (of 1st work-function layer 116; as evidenced by 1st and 2nd work-function layers 116 & 110 having different respective thicknesses; see again ¶ [0044-55]).

    PNG
    media_image1.png
    737
    1016
    media_image1.png
    Greyscale


Suzuki may not explicitly teach that the first (103) and second (102) semiconductor channels each comprise fins protruding from the substrate (101).

Shen does teach a similar method (see Figs. 1-9; see Fig. 8 reproduced below) comprising:
forming an n-type transistor (e.g. nFET 201; see Fig. 8 & ¶ [0024]) comprising: 
forming a first semiconductor fin (e.g. any fin[s] 101; see ¶ [0022]) protruding from a substrate (e.g. 204; see ¶ [0024]); 
forming a work-function material layer (e.g. TiN 209; see Fig. 2 & ¶ [0002, 24]); and
-	forming a p-type transistor (e.g. pFET 203; see ¶ [0024]) comprising: 
forming a second semiconductor fin (e.g. any fin(s) 101; see ¶ [0022]) protruding from the substrate (204); and 
forming the work-function material (e.g. TiN 209; see Fig. 2 & ¶ [0002, 24]).

    PNG
    media_image2.png
    783
    1375
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the planar CMOS device of Suzuki as a FinFET device, because Shen demonstrates that FinFET and planar CMOS technology are art-recognized equivalents used for the same purpose as semiconductor transistor devices (see MPEP § 2144.06).
Furthermore, NPL Swahn also provides further motivation, teaching that FinFETs provide the obvious advantage of faster switching compared with the planar, bulk devices of Suzuki (see Swahn pg. 528).

Regarding Claim 2, Suzuki teaches the semiconductor device of claim 1, wherein the work-function material (of 116/110) comprises TiN (see ¶ [0042-43]).
Regarding Claim 3, Suzuki, Shen, and Swahn teach the semiconductor device of claim 1, wherein the work-function material (e.g. TiN; see Suzuki ¶ [0042-55] | Shen ¶ [0002]) comprises a dopant (e.g. fluorine (F); see Shen ¶ [0002]), wherein the dopant (e.g. fluorine) has a greater concentration in first regions (e.g. regions having “(111)” orientation; see Suzuki ¶ [0054-59]) of the work-function material (e.g. TiN) having a first crystalline orientation (e.g. “(111)” orientation; see Suzuki ¶ [0042-55]) than in second regions (e.g. regions having “(200)” orientation; see Suzuki ¶ [0054-59]) of the work-function material (e.g. TiN)  having a second crystalline orientation (e.g. “(200)” orientation; see Suzuki ¶ [0042-55]).
(See also Suzuki ¶ [0054-59] teaching respective diffusive properties of (111) and (200) orientations; these claimed dopant concentrations and other material properties are further evidenced by the substantially identical nature of Suzuki’s TiN films 116/110 and applicant’s TiN films 266A/B [compare with applicant’s instant Spec. at ¶ [0033-39]; see also MPEP § 2112 for discussion of inherent properties)

Regarding Claim 4, Suzuki, Shen, and Swahn teach the semiconductor device of claim 3, wherein the dopant is fluorine (e.g. fluorine (F); see Shen ¶ [0002]).

Regarding Claim 5, Suzuki teaches the semiconductor device of claim 3, wherein the first crystalline orientation is (111) and the second crystalline orientation is (200) (see again ¶ [0042-55 & 94]).

Regarding Claim 6, Suzuki, Shen, and Swahn teach the semiconductor device of claim 1, wherein the first work-function layer (Suzuki 116/Shen 209) has a thickness of less than about 20 Å (see Shen ¶ [0024] teaching TiN layer 209 thickness of 15 Å).

Regarding Claim 7, Suzuki, Shen, and Swahn teach a semiconductor device (see again Suzuki Fig. 1; all citations reference Suzuki unless otherwise noted) comprising:
an n-type transistor (Suzuki 106; Shen 201 [see Fig. 8 supra]) comprising:
a first fin (Suzuki 103; Shen 101) extending from a substrate (101);
a first gate dielectric layer (Suzuki 115; Shen 205/207 [see Fig. 8 supra]) over the first fin (Suzuki 103; Shen 101);
a first capping layer (Shen 209; see again Fig. 8 supra) over the first gate dielectric layer (Suzuki 115; Shen 205/207)
a first work-function layer (Suzuki 115; Shen 701) over the first capping layer (Shen 209), the first work-function layer (Suzuki 115; Shen 701) having a first proportion of a first crystalline orientation (e.g. “(111)”; see Suzuki ¶ [0042-53]) and a first proportion of a second crystalline orientation (e.g. “(200)”; see Suzuki ¶ [0042-55 & 94] teaching TiN film 116 having (111)/(200) crystallinity orientation ratio of 0.8 to 1.2); and
a first gate electrode layer (Suzuki 117; Shen 801 [see again Fig. 8 supra]) on the first work-function layer (Suzuki 115; Shen 701); and
a p-type transistor (Suzuki 105; Shen 203) comprising:
a second fin (Suzuki 102; Shen 101) extending from the substrate (101);
a second gate dielectric layer (Suzuki 109; Shen 205/207) over the second fin (Suzuki 102; Shen 101); 
a second capping layer (Shen 209) over the second gate dielectric layer (Suzuki 109; Shen 205/207);
a second work-function layer (Suzuki 115; Shen 401) over the second capping layer (Shen 209), the second work-function layer (110) having a second proportion of the first crystalline orientation (e.g. “(111)”; see Suzuki ¶ [0042-53]) and a second proportion of the second crystalline orientation (e.g. “(200)”; see again Suzuki [0042-53, 81, & 94] teaching TiN film 110 having (111)/(200) crystallinity orientation ratio of 0.8 to 1.2), wherein the first work-function layer (Suzuki 115; Shen 701) and the second work-function layer (Suzuki 115; Shen 401) comprise a same metal material (e.g. TiN; see again Suzuki [0042-53, 81, & 94]); and
a second gate electrode layer (Suzuki 111; Shen 801) on the second work-function layer (Suzuki 115; Shen 401), wherein the first gate electrode layer (Suzuki 117; Shen 801) and the second gate electrode layer (Suzuki 111; Shen 801) are a same material (e.g. polysilicon, see Suzuki ¶ [0040-41]; e.g. Al or W, see Shen ¶ [0028]).
Furthermore, although Suzuki, Shen, and Swahn may not explicitly teach that the first proportion [of 116 of n-type transistor 106] of the first crystalline orientation is greater than the second proportion [of 110 of p-type transistor 105] of the first crystalline orientation, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to implement n-type & p-type work-function layers exhibiting first and second proportions of crystalline orientations, respectively), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum relationship of proportionate crystalline orientations between respective work-function layers in n-type and p-type transistors; see also MPEP § 2144.05).
Finally, the claimed relative proportions of crystalline orientations would also have been obvious because it has been held that choosing from a finite number of identified, predictable solutions (i.e. there are only two predictable solutions: the first proportion is either greater or less than the second proportion) with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness. (See MPEP § 2143)

Regarding Claim 8, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein the first proportion of the second crystalline orientation is less than the second proportion of the second crystalline orientation (as rendered obvious supra in the rejection of Claim 7).

Regarding Claim 9, Suzuki, Shen, and Swahn teach the semiconductor device of claim 8, wherein the same metal material is TiN (e.g. TiN; see Suzuki ¶ [0042-55]/Shen ¶ [0002]).

Regarding Claim 10, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein each of the first work-function layer (116) and the second work-function layer (110) comprises fluorine (e.g. fluorine (F); see Shen ¶ [0002]).
Regarding Claim 11, Suzuki, Shen, and Swahn teach the semiconductor device of claim 10, wherein the first work-function layer (116) has a higher percentage of fluorine than the second work-function layer (110).
(See also Suzuki [0054-59] teaching respective diffusive properties of (111) and (200) orientations; these claimed relative dopant concentrations and other material properties are further obviated in view of the substantially identical nature between Suzki’s TiN films 116/110 and applicant’s TiN films 266A/B [compare with applicant’s instant Spec. at [0033-39]; see also MPEP § 2112 for discussion of inherent properties)

Regarding Claim 12, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that the first work-function layer (116) has a work function between 3.9 eV and 4.3 eV, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to optimize the range of work-function values of n-type and p-type transistors), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum range of work-function values in n-type and p-type transistors; see also MPEP § 2144.05).

Regarding Claim 13, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that the first work-function layer (116) has a work function between 4.7 eV and 5.1 eV, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to optimize the range of work-function values of n-type and p-type transistors), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum range of work-function values in n-type and p-type transistors; see also MPEP § 2144.05).

Regarding Claim 14, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that a thickness of the first work-function layer (116) is equal to a thickness of the second work-function layer (110), before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki at ¶ [0053] teaches that layer thickness constitutes a result-effective variable to may be adjusted to modify a layer’s work-function; therefore, Suzuki would reasonably motivate one skilled in the art to discover the optimum range of layer thickness in order to effect the desired work-function; see also MPEP § 2144.05).

Regarding Claim 15, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein the first crystalline orientation is (111) and the second crystalline orientation is (200; see again Suzuki ¶ [0081 & 94]).

Allowable Subject Matter
Claims 16-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 16 including the specific configuration of gate dielectric layers and work-function layers extending conformally over the capping layers, in combination with the other structural limitations as further recited in Claim 16.

Response to Arguments
Applicant’s arguments with respect to Claims 1 & 7 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 08/11/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892